DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is indefinite for a number of reasons.
1) In line 4, the phrase “an oil phase solution” is indefinite because the metes and bounds of what constitutes an “oil” according to applicant’s specification is completely unclear. Please note that NO oils of any kind are actually disclosed or used in any of applicant’s examples drawn to a method of making magnetic polymer adsorption material. Thus how can an “oil phase” be present without the present of an oil component? As way of illustration, step 2 in applicant’s Examples 1 and 7, use a toluene solution, but do not use any oil. Likewise, step 2, in applicant’s Examples 2 and 5, use a cyclohexanol solution, but do not use any oil. Likewise, step 2, in applicant’s Examples 3 and 6, use a DMF (Dimethylformamide?) solution, but do not use any oil. Likewise, step 2, in applicant’s Examples 4 and 8-9, use a DMSO (Dimethyl sulfoxide?) solution, but do not use any oil. Furthermore, the formulations made in step 2 of Examples 1-9 have NO “phase” of any kind because these formulations are in a single phase. It is not until the formulations of step 2 are added to the aqueous solution in step 3 would any “phase” be possible.  
2) In line 5, the “pore-forming agent” is indefinite because the metes and bounds of what constitutes a “pore-forming agent” is not clear at all. It should be noted that Applicant’s specification sets forth NO definition to define the metes and bounds of what constitutes a “pore-forming agent”. On the contrary, Applicant’s specification and dependent claim 6, only set forth the following specific species of: methanol, toluene, cyclohexanol, DMF (Dimethylformamide?) and DMSO (Dimethyl sulfoxide?)  as “pore-forming agent”. 
3) In line 7 of claim 1, the distinction between the “emulsifier” component and the “dispersant” is unknown and is thus indefinite. It is well known in the art that the terms “emulsifier” and “dispersant” can be used interchangeably in regards to the same component. As way of illustration, a specific species of anionic surfactant (e.g. sodium laureth sulfate) can be called an “emulsifier” and/or a “dispersant”. 
4) In line 9 of claim 1, the wording could be made much clear by deleting “60oC,” and inserting therefor: --60oC into said aqueous solution,--. 
Dependent claim 2 is indefinite in regards to the component “Fe3O4@”. What does the inclusion of the symbol “@” mean? Why not use just “Fe3O4” which is a known compound in the art?
Dependent claim 5 is indefinite in regards the concentration ranges for the “emulsifier” component and the “dispersant” component, because as set forth above it is well known in the art that the terms “emulsifier” and “dispersant” can be used interchangeably in regards to the same component. As way of illustration, a specific species of anionic surfactant (e.g. sodium laureth sulfate) can be called an “emulsifier” and/or a “dispersant”. 
Dependent claim 6 is indefinite in regards to the “pore-forming” agents DMF and DMSO. Does DMF stand for (Dimethylformamide)? Does DMSO stand for (Dimethyl sulfoxide)? It is noted that applicant’s specification sets forth no specific definition for the abbreviations DMF and DMSO.
 Dependent claim 6 is also indefinite in regards to the “dispersant” agents PVP, HEC and PEG. Does PVP stand for (Polyvinylpyrrolidone)? Does HEC stand for (Hydroxyethylcellulose)? Does PEG stand for (Polyethylene glycol)? It is noted that applicant’s specification sets forth no specific definition for the abbreviations PVP, HEC and PEG. 
All other claims are rejected here because they are either directly or indirectly dependent on a rejected base claim.

                            Claims Free of Prior-Art Rejections
Claims 1-6 are free of any prior-art rejections because no single prior-art reference or combination of prior-art references, teach or suggests applicant’s specifically claimed process steps of preparing a magnetic polymer adsorption material. 
Some of the most relevant prior-art references are set forth below. 

1) The production of magnetic nanoparticles, step (I) in applicant’s independent claim 1, such as Fe3O4 oleic acid nanoparticles, is well known in the art, see paragraphs [0166] and [0184] of US 20110076767 A1; paragraph [0158] of US 20130156792 A1; paragraph [0084] of US 20130345412 A1; and paragraph [0065] of US 20020064502 A1. 
Applicant’s independent claim 1 is clearly patentable over all said prior-art references because none of these references teach or suggest using the magnetic nanoparticles, such as Fe3O4 oleic acid nanoparticles, in applicant’s claimed method steps (2) and (3) to prepare magnetic polymer adsorption material. 

2) Chinese Patent No:. CN 201510603600.1, published on November 11, 2015, discloses a hydrophilic polymer microsphere and a preparation method thereof. The material prepared by the method has good adsorption effects on hydrophilic and hydrophobic pollutants. The method of the application comprises taking N-vinylpyrrolidone and lipophilic divinylbenzene as monomers, and mixing the N-vinylpyrrolidone, the divinylbenzene, an initiator and a pore-forming agent in proportion, stirring, and reacting with heating; after the reaction, performing precipitation, filtration, washing, re-filtration and drying to obtain a hydrophilic polymer microsphere. 
Applicant’s independent claim 1 is clearly patentable over Chinese Patent No:. CN 201510603600.1, for a number of reasons. The most important reason being is that the prepared materials of Chinese Patent No:. CN 201510603600.1 are not magnetic. That is Chinese Patent No:. CN 201510603600.1 does not have a disclosure to wherein during the production of the hydrophilic polymer microsphere, magnetic nanoparticles, such as Fe3O4 oleic acid nanoparticles, are incorporated. 

3) According to the WRITTEN OPINION OF THE INTERNATIONAL SEARCHING AUTHORITY for PCT/CN2018/072220, the closest prior-art reference to applicant’s claimed invention is CN 103497281 A (08 January 2014), but said prior-art reference neither anticipates nor renders obvious applicant’s claimed invention.
The PCT Examiner stated the CN 103497281 A does not teach or suggest Applicant’s specifically claimed features of step (3). That is, the prior-art neither discloses Applicant’s specifically claimed step (3) technical feature, nor provides any technical motivation that adding the oil phase solution containing raw materials (i.e. N-vinylpyrrolidone, divinylbenzene, magnetic particles, and initiator) into an aqueous phase solution containing an emulsifier and a dispersant using a step by step process wherein the first addition is under conditions below 60oC, and then the rest of the oil phase solution being added when the temperature rises to no less than 60oC, can make a prepared material which has a strong magnetism and a stable yield. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764